The bill charges, that the defendant is a very old man, and his mind very feeble; so much so, as to subject him to the influence and control of any person, in whom he had confidence; that the defendant expressed great commiseration for his situation, and particularly, as regarded a sale he had made of a negro girl, named Milly, and offered his services to get her back for the plaintiff; that, accordingly, by threatening the purchaser with a suit, he induced him to return Milly to the plaintiff, and then availing himself of the influence he had over him, he prevailed on him to sell Milly to him for $175, for which he gave his note, payable on demand, without interest, and that he gave the former purchaser $25 to reconvey the negro, and the Milly was about ten years of age and worth $400. The bill further states, that the family of the plaintiff, becoming uneasy, applied to the County Court of Orange to have a guardian appointed for him, and, a commission of lunacy being ordered, the jury found that he was a lunatic and the court appointed John Roney his guardian, who instituted this suit.
The bill prays for a reconveyance of the negro Milly. The defendant admits the purchase, by him, of the girl Milly, from the plaintiff, and states that he gave for her not $175 as alleged, but $215, which was her full value. He admits, the plaintiff was an aged man and infirm, but denies         (444) he was a lunatic at the time of the sale, or at any other, and avers that, at the time he executed the bill of sale, he was entirely of sound mind and capable of transacting ordinary business; that the plaintiff has been declared by a jury of the county a lunatic, but that was after his purchase. He denies that he ever exercised or attempted to exercise any undue influence over the plaintiff, who was his uncle, and for whom he entertained a deep regard; that he purchased Milly at the instance and by the request of the plaintiff.
Replication is taken to the answer and the parties have produced much testimony on both sides.
The bill claims the interference of this Court upon two grounds: first, that, at the time of the sale of the negro Milly to the defendant, the plaintiff was a lunatic; and secondly, if not a lunatic, his mind was so weak as to disqualify him from making a valid contract, and that the defendant *Page 342 
obtained the conveyance from him by the exercise of an undue influence, and an inadequate price.
We are of opinion that the plaintiff has failed in establishing either proposition. It is true, a jury of inquest have, by their verdict, returned to May term, 1845, of Orange County Court, declared that he was at that time, "incapable of managing his affairs from want of understanding or mental capacity." The bill of sale for Milly to the defendant bears date 8 April, 1844; thirteen months before. But the inquest does not say how far back his want of capacity extended, and is confined to the time at which it speaks. An inquisition of lunacy, however, if properly taken, is, when offered in evidence, but (445) presumptive proof against persons not parties or privies. The evidence taken in the cause, so far from showing that he was lunatic, establishes fully that he was not. Although, however, the plaintiff be not a lunatic or insane, yet, if his mind was so weak, that he was unable to guard himself against imposition, or to resist importunity, or the use of undue influence, equity will grant him the relief he seeks, provided it be shown that he has been imposed upon by the use of either of the means enumerated. Mere weakness, however, will not be sufficient. A court of equity can not measure the understanding or capacities of individuals. where there is a legal capacity, there can not be an equitable incapacity, apart from fraud. 1 Fonbl. Eq., B. 1, M. 2, S. 3. If he be of sane mind, he has a right to dispose of his property, and his will stands in place of a reason, provided the contract or act justify the conclusion, that he has exercised a deliberate judgment such as it is, and has not been circumvented, or imposed on by cunning, artifice, or undue influence, means abhorrent to equity, and constituting fraud. Let us bring this case to the test of these principles. The testimony shows that the plaintiff was at all times a man of weak mind, but also that he was legally competent to make a contract. Do the circumstances evidence that he was imposed on by the plaintiff, or that he was circumvented by cunning or artifie, or that he was induced to make the contract by any undue influence of the defendant. We think not. The plaintiff had sold the negro girl Milly to a man by the name of Freeland, and he told Thomas Hodge, a witness for the plaintiff, that his reason was, that he was indebted, occasioned by his manager George, one of his negroes, in clearing too much land, and running too often to the Smith's shop; that Milly was a mulatto, and that he hated mulattoes, and would sell Milly if he did not get $25 for her; much or little, he would keep her no longer, she "should go." The deposition of John *Page 343 
Freeland, to whom Milly had been sold by the plaintiff, was taken by him and he deposes to the same reason, given by the plaintiff for selling Milly. He is asked by the defendant,  (446) what was the plaintiff's reason for selling Milly. He stated, the old man said he want money and he would sell Milly; she was a mulatto and he despised them in his sight, and he would not sell one of his little blacks.
Henry Stanly, another witness for the plaintiff, is asked on is examination in chief, "what did Gant tell you was the reason of the plaintiff wish to sell Milly"; his answer is, he told me Thomas Rippy wished to sell Milly because she was a mulatto; and this was at the time of the sale to Gant. These witness show that the plaintiff was self moved in his wish to sell the girl; it was his own motion and upon sufficient ground. He was obliged to pay some of his debts; he selected the girl in controversy, and gave, as his reason for so doing, what many men of much sounder minds think a sufficient objection to the owing of such property. Did the defendant possess influence with the plaintiff, and did he use it unduly and fraudulently in procuring a sale of the girl? Henry Stanly is the only witness who speaks directly to the point. He is asked by the plaintiff, did you think that Thomas Rippy was much under the influence of Colonel Gant? His answer is, "Yes." He is asked on his cross-examination by the defendant, in what way was Thomas Rippy under the influence of Gant? He answered, "because he was capable of doing business for him"; a very insufficient reason.
There is no doubt, the defendant had influence, and much influence with the plaintiff. He was his nephew, and a man of business, and did much of his business for him; but that is not the question. Did he possess over the old man an undue influence and did he make an undue of fraudulent use of it? The testimony of this witness does not prove it. Stanly, in answer to another question of the plaintiff, states, that before Gant got Milly into possession, he asked the witness    (447) what he thought she was worth, and he told him $300; when Gant replied. she had will not bring that a private sale. very likely, if she had been offered to the highest bidder, being a likely mulatto, some speculator would have given for her $300. Mr. Hurdle, one of the witness, thinks she might have brought that sum at public sale. I see nothing in this testimony to impeach the integrity of the transaction. But it is alleged in the bill, as an evidence of fraud, that Milly was worth much than Gant gave for her.  This certainly is a legitimate ground, upon which to charge fraud, particularly *Page 344 
in a transaction such as this; a nephew purchasing from an old and weak-minded uncle. The witness for the plaintiff vary in their estimate of the value of Milly at the time of sale. One values her as high as $400 the other from $300 to $350. The defendant's witness generally, place her value at $250. Among the plaintiff's witness the only negro trader is Jacob O. Hurdle. He state her then value to be $400, but at the time Gant purchased her she was not worth that sum by $150, which would make it $250 agreeing with the defendant's witnesses. John Trollinger states that in the latter part of 43, he purchased negro girls and boys from nine to ten years of age at $200, but that they were worth $225: and that in the same year he was called on to value a great many negroes, preparatory to dividing them, among those entitled to them, and that negro girls of ten were valued at $225. We think the weight of testimony is decidedly in favor of $250, as being the value of Milly at the time of the sale. The defendant as is proved by the bill of sale, and other testimony gave for her $215, less by $35, than the full value; a difference too small, under the circumstance of the case, to authorize the court to interfere with the contract on that ground. We can not say, the plaintiff acted without judgment in the matter, for he gave reason. for selling Milly, which are entirely satisfactory. (448) We can not say that the defendant in purchasing the girl, used any trick or contrivance or exerted any undue influence. Much testimony has been taken, and much difference of opinion expressed as to the ability of the plaintiff to manage his own business or take proper care of his property. All agree, that he is a weak-minded man, and all agree. to whom the question was put, that his property was received by him from his father and was then worth $1,000, and that it is now worth $2,500, or $2,600, and that he has, in the meantime, raised large family of children and grandchildren, upon a small and poor piece of land. He must, through life, have been frugal, careful, and industrious, and most certainly showed, he knew how to take case of, and manage his little property. There is no evidence of any decay of intellect, at the time of the contract. He seems to have had as much capacity as he ever possessed. He did, what many a man of far brighter intellect has failed to do, preserve and improve the substance, which a father's labor had prepared for him.
PER CURIAM.               THE BILL DISMISSED WITH COSTS.
Cited: Parker v. Davis, 53 N.C. 462; Wessell v. Rathjohn, 89 N.C. 383. *Page 345 
(449)